              Case 8:18-bk-11955-CB                   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32                                      Desc
                                                       Main Document     Page 1 of 6



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    James F. Lewin (SBN 140268)
    Kelsey Luu (SBN 315593)
    THE MORTGAGE LAW FIRM, PLC
    27455 Tierra Alta Way, Suite B
    Temecula, California 92590
    Telephone: (619) 465-8200
    Facsimile: (951) 225-4073
    Kelsey.Luu@mtglawfirm.com
    TMLF File No. 140939




         Individual appearing without an attorney
         Attorney for: Movant

                                              UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

    In re:                                                                      CASE NO: 8:18-bk-11955-CB
                                                                                CHAPTER: 7
    MICHELLE I BAUTISTA,


                                                                                NOTICE OF LODGMENT                              OF ORDER IN
                                                                                BANKRUPTCY CASE RE:                             (title of motion1):
                                                                                MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                                                                                UNDER 11 U.S.C. § 362 (REAL PROPERTY)
                                                                  Debtor(s)

PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
UNDER 11 U.S.C. § 362 (REAL PROPERTY) was lodged on (date) February 7, 2019 and is attached as Exhibit A. This
order relates to the motion with is docket number 30.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
         Case 8:18-bk-11955-CB                   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32                                      Desc
                                                  Main Document     Page 2 of 6



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
27455 Tierra Alta Way, Suite B, Temecula, CA 92590


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Counsel for Debtor: Stephen S Smyth: office@smythlo.com; r58723@notify.bestcase.com
Chapter 7 Trustee, Weneta M Kosmala (TR): ecf.alert+Kosmala@titlexi.com; wkosmala@txitrustee.com;
dmf@txitrustee.com; kgeorge@kosmalalaw.com
United States Trustee (SA): ustpregion16.sa.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On February 7, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor: Michelle I Bautista, 37 Via Armilla, San Clemente, CA 92673
Judge: Hon. Catherine E. Bauer, US Bankruptcy Court, 411 West Fourth Street, Suite 5165, Santa Ana, CA 92701-4593
Co-Borrower: Dennis C. Bautista, 37 Via Armilla, San Clemente, CA 92673
Jr. Lienholder: Wells Fargo Home Mortgage, Attn: Officer, Director or Managing Agent, PO Box 51120, Los Angeles, CA
90051



                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 7, 2019                   Susan Ramirez                                              /s/ Susan Ramirez
 Date                          Printed Name                                                    Signature


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 8:18-bk-11955-CB   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32   Desc
                         Main Document     Page 3 of 6




              EXHIBIT “A”
         Case 8:18-bk-11955-CB                   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32                                      Desc
                                                  Main Document     Page 4 of 6

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 James F. Lewin (SBN 140268)
 Kelsey Luu (SBN 315593)
 THE MORTGAGE LAW FIRM, PLC
 27455 Tierra Alta Way, Ste. B
 Temecula, CA 92590
 Telephone: (619) 465-8200
 Facsimile: (951) 225-4073
 Kelsey.Luu@mtglawfirm.com
 TMLF File No. 140939




      Attorney for Movant
      Movant appearing without an attorney

                                         UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                     CASE NO.: 8:18-bk-11955-CB
 MICHELLE I BAUTISTA,
                                                                            CHAPTER: 7

                                                                                      ORDER GRANTING MOTION FOR
                                                                                      RELIEF FROM THE AUTOMATIC
                                                                                       STAY UNDER 11 U.S.C. § 362
                                                                                           (REAL PROPERTY)

                                                                            DATE: February 7, 2019
                                                                            TIME: 10:00 a.m.
                                                                            COURTROOM: 5D
                                                                            PLACE: 411 West Fourth Street
                                                                                    Santa Ana, CA 92701
                                                            Debtor(s).
 Movant: Wilmington Trust, National Association, not in its individual capacity but solely as Successor Trustee to
 Citibank, N.A., as Trustee to Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-9

1. The Motion was:                Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        37 Via Armilla
    Unit/suite number:
    City, state, zip code: San Clemente, CA 92673

    Legal description or document recording number (including county of recording):

    Recorded in Orange County, California, as Instrument #2006000262256.

       See attached page.



        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                              Page 1                                         F 4001-1.RFS.RP.ORDER
            Case 8:18-bk-11955-CB                   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32                                      Desc
                                                     Main Document     Page 5 of 6
3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)       The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                     secured creditor or court approval; and/or
           (2)       Multiple bankruptcy cases affecting the Property.
           (3)       The court        makes      does not make         cannot make
                     a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                   to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                                      .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 8:18-bk-11955-CB                   Doc 47 Filed 02/08/19 Entered 02/08/19 13:34:32                                      Desc
                                                      Main Document     Page 6 of 6
13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
18.         Other (specify):




                                                                             ###




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.RP.ORDER
